November 5, 2020

BY ECF

The Hon. Pamela K. Chen
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


       Re:     United States v. Akiva Schonfeld, No. 19 Cr. 489 (PKC)

Your Honor:

        This office represents Akiva Schonfeld. Mr. Schonfeld is currently released on bail.
Pretrial advises that he remains in full compliance with his release conditions.

         I write, with no objection by Pretrial or the government, to request a temporary
modification of Mr. Schonfeld’s release conditions to permit him to travel with a small group
from his Torah class to a residence in New Jersey on November 6 and 7, 2020, staying overnight
with the group on each of those nights. If this application is granted, Mr. Schonfeld would clear
his itinerary with Pretrial, and would travel with his electronic monitoring equipment so that his
curfew can still be enforced while he is travelling.

                                                     Respectfully submitted,

                                                     /s James Darrow

                                                     James Darrow
                                                     Assistant Federal Defender
                                                     Tel. (718) 407-7419
                                                     James_Darrow@fd.org

                                                     Attorneys for Akiva Schonfeld

cc:    Counsel of record (by ECF)
       U.S. Pretrial Officer Nicholas Zotti (D. N.J.) (by email)
       U.S. Pretrial Officer Bianca Carter (E.D.N.Y.) (by email)
